UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJanuary 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0 – 15535 LAKELAND INDUSTRIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 13-3115216 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 701 Koehler Ave., Suite 7, Ronkonkoma, NY 11779 (Address of Principal Executive Offices) (Zip Code) (Registrant's telephone number, including area code) (631) 981-9700 Securities registered pursuant to Section 12 (b) of the Act: Common Stock $0.01 Par Value (Title of Class) Name of Exchange on which listed - NASDAQ Securities registered pursuant to Section 12(g) of the Act: Not Applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes oNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this Chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non- accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12-b-2 of the Exchange Act. (Check one): Large accelerated filer ⁯ Accelerated filer ⁯ Non-Accelerated filer ⁯ (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).YesoNo x As of July 31, 2007, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $59,612,097 based on the closing price of the common stock as reported on the National Association of Securities Dealers Automated Quotation System National Market System. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 10, 2008 Common Stock, $0.01 par value per share 5,443,800 1 DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Annual Report to Stockholders for the Fiscal Year Parts[I, II, and IV] Ended January 31, 2008 (Annual Report) Portions of the proxy statement for the annual meeting of stockholders to be held on June 18, 2008, are incorporated by reference into Part III. 2 LAKELAND INDUSTRIES, INC. INDEX TO ANNUAL REPORT ON FORM 10-K PART 1: Cautionary Statement regarding Forward-Looking Information Page Item 1Business Overview 4 Industry Overview and Consolidation 5 Business Strategy 7 Our Competitive Strengths 9 Products 11 Quality 15 Marketing and Sales 15 Research and Development 15 Suppliers and Materials 16 Internal Audit 16 Competition 16 Seasonality 16 Patents and Trademarks 17 Employees 17 Environmental Matters 17 Available Information 17 Item1A Risk Factors 18 Item1B Unresolved Staff Comments 24 Item2 Properties 25 Item3 Legal Proceedings 27 Item4 Submission of Matters to a Vote of Security Holders 27 PART II: Item5 Market for the Registrant’s Common Stock and Related Stockholder Matters 28 Item6 Selected Financial Data 30 Item7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item7A Quantitative and Qualitative Disclosure about Market Risk 39 Item8 Financial Statements and Supplementary Data 40 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 68 Item9A Controls and Procedures 68 Item9B Other Information 69 PART III: Item10 Directors and Executive Officers of the Registrant 70 Item11 Executive Compensation 72 Item12 Security Ownership of Certain Beneficial Owners and Management 72 Item13 Certain Relationships and Related Transactions 72 Item14 Principal Accounting Fees and Services 72 PARTIV: Item15 Exhibits, Financial Statement Schedules and Reports on Form 8-K 73 Signatures 76 Certification under Exchange Act Rules 13a – 14(b) and 15d- 14(b) 79 3 Index This Annual Report on Form 10-K contains forward-looking statements that are made pursuant to the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements involve risks, uncertainties and assumptions as described from time to time in registration statements, annual reports and other periodic reports and filings of the Company filed with the Securities and Exchange Commission.All statements, other than statements of historical facts, which address the Company’s expectations of sources of capital or which express the Company’s expectation for the future with respect to financial performance or operating strategies, can be identified as forward-looking statements.As a result, there can be no assurance that the Company’s future results will not be materially different from those described herein as “believed,” “anticipated,” “estimated” or “expected,” “may,” “will” or “should,” or other similar wordswhich reflect the current views of the Company with respect to future events.We caution readers that these forward-looking statements speak only as of the date hereof.The Company hereby expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any such statements to reflect any change in the Company’s expectations or any change in events, conditions or circumstances on which such statement is based. PART I Lakeland Industries, Inc. (the “Company” or “Lakeland,” “we,” “our,” or “us”) was incorporated in the State of Delaware in 1986.Our executive offices are located at 701 Koehler Avenue, Suite 7, Ronkonkoma, New York 11779, and our telephone number is (631) 981-9700.Our web site is located at www.lakeland.com.Information contained on our web site is not part of this report. ITEM 1.BUSINESS Overview We manufacture and sell a comprehensive line of safety garments and accessories for the industrial protective clothing market. Our products are sold by our in-house customer service group our regional sales managers and independent sales representatives to a network of over 1000 safety and mill supply distributors.
